Defendants and appellants were convicted in the trial court of violation of the liquor laws of the State and were duly sentenced therefor and have appealed to this court.
In their brief, defendants say: "In our argument we will discuss all assignments of error together as the specifications of error present but one question, viz: The evidence is insufficient to sustain the verdict and is contrary to law."
There is but one question, therefore, in this case: — Is the evidence sufficient to sustain the verdict? We think it is. It is true the evidence is more or less circumstantial, but strong. The defendants were convicted of unlawful possession and of unlawful manufacture of whiskey. A minute review of the evidence would serve no good purpose, as the identical facts are not likely to occur again in another case.
The defendants are brothers and lived on homesteads in Natrona County about two miles apart, located in what is described as the sand hills some twenty miles from Casper, on the lonely, wind-swept, dry and sandy desert. In the middle of the Carl Powers place was located the only improvement, save a fence, that had been erected on his homestead, said improvement consisting of a still house constructed of fence posts and covered over with mother earth, situated in a commodious sand blowout. The furniture in this house consisted of a still of large dimensions and thirteen fifty-gallon barrels of mash. Directly from this still house to the home of B.J. Powers, but leading nowhere else, there was a road which showed signs of much use by a narrow-tired wagon. On the B.J. Powers place was a small tarpaper covered house, a barn, shed and corral. On the fateful *Page 427 
day alleged in the information an under-sheriff of Natrona County, named W.C. Irving, and a Federal Prohibition agent, S.R. Owens, went to call upon the Powers brothers at their respective homesteads. Before arriving at their destination, Sheriff Irving had car trouble and returned for repairs, but Owens proceeded on his journey and after visiting the still house on the Carl Powers place, took up a lonely vigil on a hill-top overlooking the still house in question. After a long wait his vigilant effort was rewarded. B.J. Powers rode up to the still house, dismounted, then, seeing the lonely figure on the hill-top, remounted and rode up to where Owens was situated, and, at the latter's urgent suggestion B.J. remained until Irving's return. Irving then invited Powers to go on ahead and wait by the gate at the B.J. Powers homestead until the arrival of Irving and Owens. B.J. proceeded as directed but failed to stop and was seen no more until late that night. When the officers arrived at the B.J. Powers home, the horse that B.J. was riding was there in the corral but the rider was missing. In the house were three sacks of sugar and a sack of corn. Near the house, in another sand blowout, was a shed which, the evidence indicates, had been used as a store-room for barrels, and nearby was found a barrel with the bung removed, but still containing some twenty gallons of moonshine whiskey.
About nine-thirty that evening, defendant C.R. Powers arrived at the B.J. Powers homestead, driving a narrow-tired wagon laden with a fifty-gallon barrel of gasoline, twenty gallons of kerosene, some coal, and an empty fifty-gallon barrel, and he was placed under arrest. Later, about midnight, an automobile drove by, going south, and immediately the two officers started in pursuit and followed for about a mile. The pursued car then turned off its lights and was lost to view. Later, two other cars appeared on the scene and from twelve-fifteen to two-fifteen in the morning the three cars were pursued by the officers over the trackless prairies in a radius of about three miles. It was in the *Page 428 
morning after this chase that the fifty-gallon barrel containing about twenty gallons of whiskey was found on the prairie where the chasers and the chased had operated. During the chase, under sheriff Irving recognized B.J. Powers as one of the occupants of one of the automobiles that was pursuing its elusive way over the prairie unmindful of roads and barbed wire fences. At the time of his recognition, B.J. was down by the side of his car unwinding barbed wire from a wheel by the glare of a flashlight which he held in his hand. The next day, the B.J. Powers car was found in Casper in a badly scratched condition, the windshield broken, and with barbed wire wound around its wheels. There are other circumstances related in the testimony, but we believe this sufficient to show the nature of the State's evidence. The defendants offered no evidence.
We think the jury was justified in believing that the Powers boys were unlawfully manufacturing intoxicating liquor and were unlawfully possessing the same, and the judgment of the trial court is affirmed.
Affirmed.
POTTER, C.J., and BLUME, J., concur.
KIMBALL, J., did not sit.